


110 HRES 1064 IH: Recognizing Gordon 
U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1064
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. McCotter (for
			 himself, Mr. Levin,
			 Mr. Ferguson,
			 Mr. Shuler,
			 Mr. Knollenberg,
			 Mrs. Miller of Michigan, and
			 Mr. Brown of South Carolina) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Gordon Gordie
		  Howe on the occasion of his 80th birthday, and for other
		  purposes.
	
	
		Whereas on March 31, 1928, Gordon Gordie
			 Howe was born in Floral, Saskatchewan, Canada;
		Whereas in 1946, at the age of 18, Gordie Howe made his
			 professional hockey debut with the Detroit Red Wings of the National Hockey
			 League (NHL);
		Whereas from 1948 to 1956, Gordie Howe led the Detroit Red
			 Wings to seven consecutive first place finishes in the NHL regular
			 season;
		Whereas Gordie Howe led the Detroit Red Wings to Stanley
			 Cup Championships in 1950, 1952, 1954, and 1955;
		Whereas Gordie Howe starred as a member of the
			 Production Line with fellow hockey greats Sid Abel and Ted
			 Lindsay, considered one of the all-time greatest offensive lines in the history
			 of the Detroit Red Wings and the NHL;
		Whereas in 1960, Gordie Howe became the first player in
			 NHL history to score more than 1,000 points;
		Whereas Gordie Howe is a six-time winner of the Art Ross
			 Memorial Trophy for scoring the most regular season points in 1951, 1952, 1953,
			 1954, 1957, and 1963;
		Whereas Gordie Howe is a five-time winner of the Hart
			 Trophy for being the most valuable player of the NHL in 1952, 1953, 1957, 1958,
			 and 1960;
		Whereas in 1967, Gordie Howe was awarded the Lester
			 Patrick Trophy for his contributions to ice hockey in the United States;
		Whereas Gordie Howe played in 23 NHL All-Star
			 games;
		Whereas Gordie Howe played in the NHL for 26 seasons and
			 1,767 regular season games, both NHL records;
		Whereas Gordie Howe was inducted into the Hockey Hall of
			 Fame in 1972;
		Whereas in 1997, at the age of 69, Gordie Howe played one
			 game with the Detroit Vipers of the International Hockey League, becoming the
			 only professional hockey player to play in six different decades; and
		Whereas Gordie Howe is universally known by the nickname
			 Mr. Hockey and is widely considered to be one of the greatest
			 players to ever play the game of ice hockey: Now, therefore, be it
		
	
		that the House of Representatives
			 recognizes—
			(1)Gordon
			 Gordie Howe on the occasion of his 80th birthday on March 31,
			 2008;
			(2)Gordie Howe’s vast
			 contribution to the sport of ice hockey and the National Hockey League;
			 and
			(3)Gordie Howe as one
			 of the greatest players in the history of ice hockey and American professional
			 sports.
			
